DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dillard et al. (US Patent Application Publication No. 2016/0138351).
In reference to claim 1, Dillard ‘351 discloses a method for use with a subterranean well, the method comprising:
connecting a flow measurement apparatus 100, so that a fluid flow in the well 16 also flows through the flow measurement apparatus 100 (Fig. 2), the flow measurement apparatus 100 comprising a main flow passage (Figs. 2 or 4, par. 0087, the flow passages with flowmeters 150a and 150b), a bypass flow passage (Figs. 2 or 4, par. 0087, the flow passages with flowmeter 150c), a variable flow restrictor 110a, 110b or 110c, and a mass flowmeter 150c, the bypass flow passage having an inlet and an outlet connected with the main flow passage (Figs. 2 or 4), and the mass flowmeter 150c being connected in the bypass flow passage between the inlet and the outlet (Figs. 2 or 4); and
distributing flow through the flow restrictor 110a-c between the main flow passage and the bypass flow passage so that a flow rate through the bypass flow passage is maintained within a desired range (pars. 0087 and 0088, flow passages may be opened or closed to match the rate of flow to particular flowmeters 150a-c).
In reference to claim 2, Dillard ‘351 discloses that the connecting comprises connecting the flow measurement apparatus 100 between a pump 34 and a drill string 14 (Fig. 2).
In reference to claim 3, Dillard ‘351 discloses that the variable flow restrictor 110a or 110b is connected in the main flow passage between the inlet and the outlet (Fig. 2).
In reference to claim 4, Dillard ‘351 discloses that the restriction varying comprises increasing the restriction to the fluid flow through the variable flow restrictor 110a and/or 110b in response to a decrease in the flow rate of the fluid flow (par. 0087, diverting flow to the low-flow flowmeter 150c would require increasing resistance in restrictors 110a and 110b).
In reference to claim 5, Dillard ‘351 discloses that the restriction varying comprises decreasing the restriction to the fluid flow through the variable flow restrictor 110a and/or 110b in response to an increase in the flow rate of the fluid flow (par. 0087, diverting flow to the high-flow flowmeter 150a or 150b would require decreasing resistance in restrictors 110a and 110b).
In reference to claim 6, Dillard ‘351 discloses that the variable flow restrictor 110c is connected in the bypass flow passage between the inlet and the outlet (Fig. 4).
In reference to claim 7, Dillard ‘351 discloses that the restriction varying comprises decreasing the restriction to the fluid flow through the variable flow restrictor 110c in response to a decrease in the flow rate of the fluid flow (par. 0087, diverting flow to the low-flow flowmeter 150c would require decreasing resistance in restrictor 110c).
In reference to claim 8, Dillard ‘351 discloses that the restriction varying comprises increasing the restriction to the fluid flow through the variable flow restrictor 110c in response to an increase in the flow rate of the fluid flow (par. 0087, diverting flow to the high-flow flowmeters 150a and 150b would require increasing resistance in restrictor 110c).
In reference to claim 15, Dillard ‘351 discloses that a section of the main flow passage comprises multiple parallel branches (Fig. 2, the main flow passage has a branch with flowmeter 150a and a branch with flowmeter 150b).
In reference to claim 16, Dillard ‘351 discloses that the restriction varying comprises varying a restriction to the fluid flow through at least one of the branches (par. 0087, diverting flow through any of the branches requires varying a restriction in at least one of chokes 110a-110c).
In reference to claim 17, Dillard ‘351 discloses that the restriction varying comprises blocking the fluid flow through at least one of the branches in response to a decrease in the flow rate of the fluid flow (par. 0087, diverting flow to the low-flow flowmeter 150c would require blocking flow through the main branches with chokes 110a and 110b; par. 0088, “When moments of low flow occur during operations, however, the manifold 100 can switch its use exclusively to the third, smaller flowmeter 150c”).
In reference to claim 18, Dillard ‘351 discloses that the restriction varying comprises increasing the fluid flow through at least one of the branches in response to an increase in the flow rate of the fluid flow (par. 0087, diverting flow to the high-flow flowmeter 150a or 150b would require increasing the fluid flow to the main branches).
In reference to claim 19, Dillard ‘351 discloses that the mass flowmeter 150a-c comprises a Coriolis flowmeter (par. 0126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Gray et al. (US Patent Application Publication No. 2019/0106963).
In reference to claim 9, Dillard ‘351 fails to disclose that the restriction varying comprises displacing a flow restrictor member of the variable flow restrictor until the flow restrictor member contacts a first shoulder in the variable flow restrictor.
Gray discloses a restriction wherein varying the restriction comprises displacing a flow restrictor member 42 of the flow restrictor 24 until the flow restrictor member 42 contacts a first shoulder (Fig. 3, the surface against which the member 42 rests against when retracted) in the variable flow restrictor 24.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the choke of Gray in place of the choke of Dillard as it amounts to a substitution of equivalents to perform the same function, which is in this case to function as a choke for a drilling system.
In reference to claims 10 and 11, Gray discloses displacing the flow restrictor member into contact with a second shoulder 46a.  As Gray also discloses varying the flow restrictor 24 to maintain fluid flow (pars. 0018 and 0020), this would result in contacting the first shoulder in response to a decrease in flow and contacting the second shoulder in response to an increase in flow.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Sundararajan et al. (US Patent Application Publication No. 2018/0128294).
In reference to claim 12, Dillard ‘351 fails to disclose displacing a flow restrictor member of the variable flow restrictor from a first position to a second position, the fluid flow passing through a first aperture in the flow restrictor member in the first position, and the fluid flow passing through a second aperture in the flow restrictor member in the second position.
Sundararajan discloses displacing a flow restrictor member 15 of the variable flow restrictor from a first position (Fig. 6) to a second position (Fig. 7), the fluid flow passing through a first aperture in the flow restrictor member 15 in the first position (Fig. 6), and the fluid flow passing through a second aperture in the flow restrictor member 15 in the second position (Fig. 7).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the choke of Sundararajan for the choke of Dillard ‘351 as it amounts to a substitution of equivalents to perform the same function, which is in this case to function as a choke.
In reference to claim 13, Sundararajan discloses a flow restrictor member 15 with an opening formed through the flow restrictor member 15, the opening having multiple different flow areas configured to align with the main flow passage (Fig. 4, par. 0029, “Cage 15 has differently sized holes (i.e., holes with different diameters)”), each of the flow areas having a respective different level of the restriction to the fluid flow through the variable flow restrictor (par. 0029).
In reference to claim 14, Sundararajan discloses that the flow restrictor member 15 is displaceable in the variable flow restrictor without changing at least one of the flow areas (Figs. 4, 6 and 7, the flow areas remain constant while member 15 moves).

Claims 20 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Dillard et al. (US Patent Application Publication No. 2017/0328151).
In reference to claim 20, Dillard ‘351 discloses a flow measurement apparatus 100 for use with a subterranean well, the flow measurement apparatus 100 comprising:
a main flow passage (Figs. 2 and 4, the flow passages containing flowmeters 150a and 150b);
a bypass flow passage (Figs. 2 and 4, the flow passage containing flowmeter 150c) having an inlet and an outlet connected with the main flow passage (Fig. 4);
a variable flow restrictor (Fig. 4, any of restrictors 110a-c) connected between the inlet and the outlet in a selected one of the main flow passage and the bypass flow passage (Fig. 4); and
a mass flowmeter 150c connected in the bypass flow passage between the inlet and the outlet (Fig. 4).
Dillard ‘351 does not make clear whether or not the variable flow restrictor is configured to shift between a finite number of discrete flow-permitting positions having known, reproducible restrictions to flow.
Dillard ‘151 discloses a variable flow restrictor 300 configured to shift between a finite number of discrete flow-permitting positions 82 (par. 0061, Fig. 5B, any finite number of the positions shown) having known, reproducible restrictions to flow (pars. 0061 and 0062).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure a choke to shift between a finite number of discrete flow-permitting positions with known, reproducible restrictions to flow so that the flow of drilling fluid can be controlled accurately.
In reference to claim 26, Dillard ‘351 discloses that a section of the main flow passage comprises multiple parallel branches (Figs. 2 or 4, the branch containing flowmeter 150a and the branch containing flowmeter 150b).
In reference to claim 27, Dillard ‘351 discloses a flow control device 110a or 110b connected in at least one of the branches (Figs. 2 and 4).
In reference to claim 28, Dillard ‘351 discloses that the flow control device 110a or 110b selectively permits and blocks fluid flow through the at least one of the branches (par. 0088, “the manifold 100 can switch its use exclusively to the third, smaller flowmeter 150c”).
In reference to claim 29, Dillard ‘351 discloses that the flow control device 110a or 110b comprises a valve configured to block the fluid flow through the at least one of the branches in response to a decrease in a flow rate of the fluid flow (par. 0088, “When moments of low flow occur during operations, however, the manifold 100 can switch its use exclusively to the third, smaller flowmeter 150c”).
In reference to claim 30, Dillard ‘351 discloses that the mass flowmeter 150c comprises a Coriolis flowmeter (par. 0126).
In reference to claim 31, Dillard ‘351 discloses that the variable flow restrictor 110c is connected in the bypass flow passage between the inlet and the outlet (Fig. 4).
In reference to claim 32, Dillard ‘351 discloses that the variable flow restrictor 110a or 110b is connected in the main flow passage between the inlet and the outlet (Figs. 2 or 4). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Dillard et al. (US Patent Application Publication No. 2017/0328151) as applied to claim 20 above, and further in view of Gray et al. (US Patent Application Publication No. 2019/0106963).
In reference to claim 21, Dillard ‘351 fails to disclose that the variable flow restrictor comprises a flow restrictor member, and first and second shoulders formed in a body of the variable flow restrictor, and
in which the variable flow restrictor has a first restriction to fluid flow with the flow restrictor member in contact with the first shoulder, and the variable flow restrictor has a second restriction to fluid flow with the flow restrictor member in contact with the second shoulder.
Gray discloses a flow restrictor member 42 and a first shoulder (Fig. 3, the surface against which the member 42 rests against when retracted) and second shoulder 46a formed in a body of the variable flow restrictor 24, and
in which the variable flow restrictor 24 has a first restriction to fluid flow with the flow restrictor member 42 in contact with the first shoulder (Fig. 3), and the variable flow restrictor 24 has a second restriction to fluid flow with the flow restrictor member 42 in contact with the second shoulder 46a (Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the choke of Gray in place of the choke of Dillard as it amounts to a substitution of equivalents to perform the same function, which is in this case to function as a choke for a drilling system.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Dillard et al. (US Patent Application Publication No. 2017/0328151) as applied to claim 20 above, and further in view of Sundararajan et al. (US Patent Application Publication No. 2018/0128294).
In reference to claim 22, Dillard ‘351 fails to disclose that the variable flow restrictor comprises a flow restrictor member and a seat, the variable flow restrictor has a first restriction to fluid flow with the flow restrictor member in a first position relative to the seat, and the variable flow restrictor has a second restriction to the fluid flow with the flow restrictor member in a second position relative to the seat.
Sundararajan discloses a variable flow restrictor member 15 and a seat 17, the variable flow restrictor has a first restriction to fluid flow with the flow restrictor member 15 in a first position relative to the seat 17 (Fig. 6), and the variable flow restrictor has a second restriction to the fluid flow with the flow restrictor member 15 in a second position relative to the seat 17 (Fig. 7, par. 0032).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the choke of Sundararajan for the choke of Dillard ‘351 as it amounts to a substitution of equivalents to perform the same function, which is in this case to function as a choke.
In reference to claim 23, Sundararajan discloses that an overlap of the seat 17 with the flow restrictor member 17 in the first position forms a first aperture having the first restriction to the fluid flow (Fig. 6), and the overlap of the seat 17 with the flow restrictor member 15 in the second position forms a second aperture having the second restriction to the fluid flow (Fig. 7, par. 0032).
In reference to claim 24, Dillard ‘351 fails to disclose that the variable flow restrictor comprises a flow restrictor member with an opening formed through the flow restrictor member, the opening having multiple different flow areas configured to align with the main flow passage, each of the flow areas having a respective different level of restriction to the fluid flow through the variable flow restrictor.
Sundararajan discloses that the variable flow restrictor comprises a flow restrictor member 15 with an opening formed through the flow restrictor member 15, the opening having multiple different flow areas configured to align with the main flow passage (Fig. 4, par. 0029, “Cage 15 has differently sized holes (i.e., holes with different diameters)”), each of the flow areas having a respective different level of restriction to the fluid flow through the variable flow restrictor (par. 0029).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to substitute the choke of Sundararajan for the choke of Dillard ‘351 as it amounts to a substitution of equivalents to perform the same function, which is in this case to function as a choke.
In reference to claim 25, Sundararajan discloses that the flow restrictor member 15 is displaceable in the variable flow restrictor without changing at least one of the flow areas (Figs. 4, 6 and 7, the flow areas remain constant while member 15 moves).

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



10/19/22